Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues that “provision” is different from “initialization”, using dictionary definitions of “initialize” that equate the term with “setting selected values, variables, etc. and appears to merely hang their hat on the fact that the words “provision” and “set” are different without going any further or explaining how the difference could be appreciated in a computing context. Merely pointing to usage of different terms does not preclude “provision” from “setting”, nor make them mutually exclusive.  In the context of the Ali prior art, it is evident to one of ordinary skill in the art that the provision of values is for the purpose of setting, i.e., initializing, the values being provided.  Even element 2324 in Fig. 23 of instant application understands this basic fact of computing.
Applicant argues that Ali does not teach only initializing the INS “in response to determining that the mobile device is stationary”.  The limitation “in response to” is a newly amended limitation and the phrase does not appear in the originally filed application.  Nevertheless, the Office will accept the applicant’s very special interpretation of “in response to” as equivalent to “upon”.  The claims say nothing about initialization occurring only in response to determining that the mobile device is stationary; that appears to be the reason why applicant makes the mistake of thinking the previous rejection held a contradictory position with respect to “initializing upon determining…”
Applicant continues the argument that the Office is relying upon unsupported assertion of inherency and/or official notice regarding computational cycles.  This is the same argument that was presented in previous correspondences and has been answered sufficiently to show that what the applicant thinks is unsupported assertion of inherency and/or official notice is merely background explanation of how the technology works.  The argument makes clear that applicant has reached their limit of comprehension and understanding of computer cycles, so further discussion is moot.


Allowable Subject Matter
Claims 1, 3-10, and 12-30 allowed.
The following is an examiner’s statement of reasons for allowance:  Although applicant’s arguments are repetitive and full of erroneous assumptions, it is evident that further response from the Office attempting to address said arguments would be unproductive.  Therefore, in the interest of compact prosecution, the claim set of 11/10/2021 will be allowed and any unresolved issues shall be the purview of higher authorities should said issues ever become relevant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS KISWANTO whose telephone number is (571)270-3269. The examiner can normally be reached 8AM-4PM Hawaii Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664